Citation Nr: 0507896	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-00 387	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1962 to June 
1968.  He died on October [redacted], 2000.  The appellant is his 
surviving spouse.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In December 2004, the appellant-widow testified at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ) of 
the Board.

For the reasons discussed below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant-widow if 
further action is required on her part.


REMAND

The last supplemental statement of the case (SSOC) was issued 
in April 2004.  The RO certified the appeal to the Board in 
July 2004.  The appellant was not notified that she could 
submit additional argument and or evidence within 90 days 
pursuant to 38 C.F.R. § 20.1304 (2004).  Additional evidence 
was submitted from August to October 2004.  Most of the 
evidence is duplicative of evidence previously submitted.  
However, the appellant also submitted a letter, dated in 
October 2004, from the veteran's private physician relating 
to the cause of the veteran's death.  She submitted a copy of 
this letter at her hearing in December 2004.  As she has not 
waived her right to have this additional evidence initially 
considered by the RO, the RO must first consider it and issue 
another SSOC in response.

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

The RO must readjudicate the appellant-
widow's claim based on the additional 
evidence she has submitted since the most 
recent SSOC in April 2004.  
This includes, in particular, an October 
2004 statement from Charlie L. Kano, M.D.  
If the appellant's claim remains denied, 
send her and her representative another 
SSOC containing a summary of the relevant 
evidence submitted since the last SSOC in 
April 2004, and a citation and discussion 
of the applicable laws and regulations.  
She and her representative should also be 
afforded the opportunity to respond to 
the SSOC before the claim is returned to 
the Board.

The appellant-widow need take no action until she is further 
informed.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The appellant-widow has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



